Citation Nr: 0910133	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the reduction of the disability rating for service-
connected prostate cancer from 100 percent to 40 percent, 
effective September 1, 2003, was proper, to include 
entitlement to an evaluation in excess of 40 percent.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO reduced the disability rating of the 
Veteran's service-connected prostate cancer from 100 percent 
to 20 percent, effective September 1, 2003.  In a 
Supplemental Statement of the Case (SSOC), issued November 
2004, the RO increased the rating to 40 percent, effective 
September 1, 2003.

In October 2006, the Board remanded the issue on appeal and a 
claim for service connection for a depressive disorder for 
further development.  Pursuant to the remand, the Veteran 
identified additional private treatment that he received, 
which was obtained and associated with the claims file.  As 
the record reflected that the February 2005 VA examination 
was cancelled, the Veteran underwent a second VA examination 
in October 2007.  Further, service connection for a 
depressive disorder was granted in a December 2008 rating 
decision so this issue is no longer before the Board.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's October 2006 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

Additionally, the Board notes that in July 2007, Dr. J.P.C. 
indicated that the Veteran was unable to return to work due 
to the residuals of his prostate cancer surgery.  In April 
2007, Dr. R.G.S. determined that the Veteran was totally 
disabled because of his overall condition, which includes the 
residuals of his prostate cancer.  The Board notes that 
although the Veteran has not specifically filed a claim for a 
total rating based on individual unemployability (TDIU), such 
is reasonably raised by the evidence of record and refers 
this issue to the RO for any necessary development.  


FINDINGS OF FACT

1.  A March 2003 rating decision advised the Veteran that the 
100 percent rating for prostate cancer was proposed to be 
reduced.

2.  Reduction of the Veteran's disability rating for prostate 
cancer from 100 percent to 40 percent was formally 
implemented, effective from September 1, 2003, by a November 
2004 rating decision.

3.  The Veteran reported changing pads two to three times 
some days, and four to six times other days.  


CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
were met, and the criteria for restoration of a 100 percent 
rating for residuals of prostate cancer are not met.  38 
C.F.R. §§ 3.105(e), 4.115b, DC 7528 (2008).

2.  The criteria for an increased disability evaluation from 
40 percent to 60 percent, for service-connected prostate 
cancer, but no higher, are met effective September 1, 2003.  
38 U.S.C.A. §§ 1155, 5013A, 5106, 5107 (West 2002 &. Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.115b, DC 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the appellant.  Rather 
it arises from a rating reduction by the RO (the 'AOJ' in 
this case).  Therefore, it arises from action initiated by 
the RO, not the appellant.  A rating reduction requires 
compliance with particular notification procedures under the 
law which, similar to the VCAA, require that specific notice 
be given to the appellant before the adjudication takes 
place.  See 38 C.F.R. § 3.105(e), (i).  Moreover, these 
procedures require that the appellant be given an opportunity 
to respond to the proposed action not only to submit evidence 
relevant to the issue of the reduction but also to request a 
predetermination hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA.  Therefore, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.
 
First, the Board finds that the timing of the notice 
requirement was met in this case.  As noted above, the 
regulations governing notice of a proposed reduction, like 
the VCAA, require that notice be given before the 
adjudication, and this was done in this case.  Specifically, 
the Veteran was given notice of an initial proposed reduction 
evaluation in March 2003 before the rating was reduced in 
June 2003.  Therefore, in accordance with Pelegrini, the 
timing of the notice requirement was met in this case and to 
decide the appeal would not be prejudicial error to the 
claimant. 
 
Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.

In this case, the RO informed the Veteran in the March 2003 
notice of proposed reduction that he may submit medical 
evidence to show that the RO should not make the change that 
it proposed to make in the rating assigned for his service-
connected prostate disability.  The RO informed him of the 
best type of evidence to submit, which was statements from a 
physician that recently examined him.  The RO informed him of 
his right to a hearing.  In the attached rating decision 
proposing the reduction, the RO informed the Veteran of the 
evidence it had considered in reaching its determination and 
advised him of the rating criteria used to evaluate the 
degree of disability associated with his prostate disability.  
Additionally, in a November 2006 letter, VA identified what 
it was responsible for obtaining and also provided notice 
that complies with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus the Board finds that the VCAA duty to notify 
has been fully complied with.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran underwent VA 
examinations in January 2003 and October 2007.  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  Procedural steps that must be taken when a rating 
reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Initially, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).

Where a disability rating has been continued for at least 5-
years at the same level, under 38 C.F.R. § 3.344, if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should be 
considered to ascertain whether the most recent examination 
is indeed a full and complete depiction of the level of 
disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases 
provided doubt remains, after according due consideration to 
all the evidence developed by the several items discussed in 
the preceding paragraph (section 3.344(a)), the rating agency 
will continue the rating in effect under specified 
procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 100 percent rating in question 
was not in effect for 5 years or more, and the preceding 
paragraphs (a) and (b) do not apply, based upon a disability 
which has not become stabilized and is likely to improve.  
Accordingly, reexaminations disclosing improvement, physical 
or mental, in these cases will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include 
the proper application as to the standard of proof.  To 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286.

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the VA rating 
schedule sets forth the criteria for evaluation of the 
genitourinary system-diagnoses under 38 C.F.R. § 4.115b.  
Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528, which states that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, the rating will be based on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Under the facts of this case, the 
Veteran is rated under voiding dysfunction, as that has been 
shown by the evidence of record to be predominant.  

Ratings of the genitourinary system-dysfunctions are governed 
by 38 C.F.R. § 4.115a.  A 40 percent rating is warranted for 
urinary frequency with a daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  
A 40 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is 
warranted for voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
reduction of the rating from 100 percent was proper, but that 
the current state of his disability more nearly approximates 
the criteria for a 60 percent rating, and no higher.  

The record sufficiently demonstrates that the procedural 
requirements for a reduction in rating have been met as 
specified under the provisions of 38 C.F.R. 
§ 3.105(e).  The prescribed 60-day timeframe within which to 
submit additional evidence following the proposed reduction 
action was afforded to the Veteran following the March 2003 
notice letter.  During this time period, he did not request a 
predetermination hearing or otherwise present additional 
evidence to contest the proposed action.  38 C.F.R. § 
3.105(e), (i).  The effective date of the reduction on 
September 1, 2003, corresponded to the end of the 60-day 
period from notice to the claimant of the final rating action 
implementing the reduction in June 2003.

The inquiry into the propriety of the RO's decision to reduce 
the rating should be completed based on whether his service-
connected disability met the substantive requirements for a 
40 percent rating as of the reduction action or whether it 
instead best approximated in severity the criteria for the 
previously assigned 100 percent evaluation.  On this subject, 
the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 
are to be applied.  

As noted above, following the cessation of therapeutic 
treatment, Diagnostic Code 7528 directs that a VA examination 
is required.  The January 2003 VA examination reflected that 
the Veteran was diagnosed with prostate cancer in 2001 and 
was treated for malignancy in April 2002 by brachytherapy.  
As there was no notation of any local reoccurrence or 
metastasis, either during the January 2003 examination or at 
any point on or after the reduction took effect, the Veteran 
was to be rated under voiding dysfunction.  Thus, because the 
Veteran has not found to have local recurrence or metastasis 
of his prostate cancer following his treatment, a 100 percent 
rating under Diagnostic Code 7528 is not for application.  

Turning to the propriety of the current 40 percent rating, 
the Board finds that after considering the totality of the 
Veteran's disability, the evidence of record more nearly 
approximates the criteria for a 60 percent rating, the 
maximum allowable rating under the criteria for voiding 
dysfunction, 38 C.F.R. § 4.115a.  During the January 2003 VA 
examination, the Veteran reported that he had daytime 
urination every one to two hours and once at nighttime.  He 
had minimal incontinence and did not wear pads.  In March 
2004, Dr. R.G.S. noted that the Veteran could not control 
voids and that they came at anytime.  The Veteran had to wear 
pads if he was not able to be close to a bathroom, such as 
when driving long distances.  In his May 2004 Form 9, the 
Veteran reported that he must always stay close to the 
bathroom and he wore pads even going shopping or on small 
trips.  The Board finds it significant that on some days he 
changed them two to three times, other days four to six 
times.  

However, during the October 2007 VA examination, the Veteran 
reported urgency with occasional leakage or urine and as the 
occasion requires he wore an underwear pad but had no regular 
wearing of a pad pattern.  The Veteran was noted to have 
urinary incontinence to a mild degree.  On the contrary, the 
Veteran reported curtailing where he went secondary to 
urinary leakage and urgency and was given a diagnosis of 
chronic urinary incontinence.  During the November 2008 VA 
examination for depression, the Veteran reported that when he 
leaves the house he has to make sure he has sufficient 
diapers and is not away from a bathroom for any appreciable 
length of time.  Because of these difficulties, he left his 
last job in August 2007, but now works part time as a shuttle 
van driver.  In sum, although the Veteran reported that he 
does not always have to change absorbent materials more than 
four times per day, the evidence reflects that he has altered 
his daily activities to ensure that he is near a bathroom and 
reported routinely going to the bathroom every twenty minutes 
to the April 2008 examiner to reduce the need to wear a pad, 
which the Board finds is commensurate to changing absorbent 
materials more than four times per day.  Additionally, the 
Board finds it significant that the October 2007 VA examiner 
found the Veteran to have chronic urinary incontinence, which 
coupled with his statements about the frequency of changing 
pads, more nearly approximates that criteria for a 60 percent 
rating.  Thus, the Board finds that the although the 100 
percent rating is no longer supported, the evidence of record 
more nearly approximates the criteria for a 60 percent rating 
under voiding dysfunction, effective September 1, 2003.  
38 C.F.R. § 4.7, 4.115a.  

The above determination was based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
residuals of prostate cancer are so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected prostate cancer has caused frequent periods of 
hospitalization.  Although the Veteran reported that he had a 
quit a job do to his disability and two doctors found that he 
was not employable due at least in part to his service-
connected disorder, the Veteran was noted to be working apart 
time in April 2008.  Additionally, the Board finds that the 
rating criteria to evaluate his prostate cancer reasonably 
describe the claimant's disability level and his 
symptomatology is contemplated by the 60 percent rating.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).










ORDER

The rating reduction from the 100 percent evaluation 
originally assigned for residuals of the Veteran's prostate 
cancer was proper.

Entitlement to a 60 percent rating for service-connected 
prostate cancer, and no higher, is granted.  

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


